Case 8:07-cr-00331-JKB Document132 Filed 01/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-07-331
SCOTT L. RENDELMAN, *
Defendant. *
x * we * * * * % s te x *
MEMORANDUM AND ORDER

 

Defendant Scott L. Rendelman was sentenced to a period of 180 months’ imprisonment
and three years of supervised release after being found guilty on six counts of Mailing Threatening
Communications. (ECF No. 53.) Rendelman has now filed a pro se Motion for Compassionate
Release (ECF No, 128) and a Motion for Reappointment of Counsel (ECF No. 129). No hearing
is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the reasons set forth below,
Rendelman’s Motion for Compassionate Release (ECF No. 128) is DENIED without prejudice,
and his Motion for Reappointment of Counsel (ECF No. 129) is DENIED.

Rendelman requested reappointment of counsel for the purposes of his compassionate
release motion. (ECF No. 129.) Upon the Court’s request, the Office of the Federal Public
Defender reviewed Rendelman’s Motion for Compassionate Release and declined to supplement
Rendelman’s motion or ask for appointment of counsel in this matter. (See ECF No. 13 1.) The
Court finds that appointment of counsel would not affect the resolution of this motion, and as a
result, denies Rendelman’s motion (ECF No. 129).

Under 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant's

sentence only when “extraordinary and compelling reasons warrant such a reduction” and the court

 
Case 8:07-cr-00331-JKB Document132 Filed 01/19/21 Page 2 of 2

has “consider[ed] the factors set forth in section 3553(a) to the extent that they are applicable.”
The Court need not reach consideration of the § 3553(a) factors in this case because Rendelman’s
motion fails to identify any extraordinary and compelling reasons warranting his release.
Rendelman argues that his continued incarceration prevents him from receiving urgent mental
health treatment (see ECF No. 128 at 9-10), but does not attach any medical records to support his
contention. Without more, Rendelman does not meet his burden of demonstrating that
extraordinary and compelling reasons justify his compassionate release. Accordingly,
Rendelman’s Motion for Compassionate Release (ECF No. 128) is DENIED without prejudice,

and his Motion for Reappointment of Counsel (ECF No. 129) is DENIED,

DATED this (5 day of January, 2021.

BY THE COURT:

wma EB (A2 dhe,

James K. Bredar
Chief Judge

 
